884 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas D. CROOKS, Plaintiff-Appellant,v.Kenneth D. MCKELLAR, Warden, Central CorrectionalInstitution, Clarence L. Todd, Food ServiceDirector, Central CorrectionalInstitution, Defendants-Appellees.
No. 89-7637.
United States Court of Appeals, Fourth Circuit.
Submitted July 20, 1989.Decided Aug. 21, 1989.Rehearing and Rehearing In Banc Denied Oct. 19, 1989.

Thomas D. Crooks, appellant pro se.
Before DONALD RUSSELL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Thomas D. Crooks appeals the magistrate's denial of his motion to proceed in forma pauperis.    Because the parties did not consent to the magistrate's jurisdiction, proper review of the magistrate's order is in the district court.  This Court has no jurisdiction over the appeal.    Tripati v. Rison, 847 F.2d 548 (9th Cir.1988);  Silberstein v. Silberstein, 859 F.2d 40, 41-42 (7th Cir.1988).  Rather than dismiss this appeal, we find that the interest of justice dictates transferring this case, and the pending motions to proceed on appeal in forma pauperis and for appointment of counsel, to the district for further proceedings consistent with this opinion.  28 U.S.C. Sec. 1631.  We dispense with oral argument because the dispositive issue recently has been decided authoritatively.


2
TRANSFERRED.